Citation Nr: 0322036	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entilement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On June 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list of the names and 
addresses of all doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated him for his 
hypertension since his discharge from service to the 
present.  Provide the veteran with release forms and ask 
that a copy be signed and returned for each health care 
provider identified. When the veteran responds, obtain 
records from each health care provider the appellant 
identifies (except where VA has already made reasonable 
efforts to obtain the records from a particular 
provider).  If these records can't be obtained and we 
don't have affirmative evidence that they don't exist, 
inform the appellant of the records that we were unable 
to obtain, including what efforts were made to obtain 
them.  Also inform the veteran that we will proceed to 
decide his appeal without these records unless he is 
able to submit them.  Allow an appropriate period of 
time within which to respond.  

2.  The veteran should be scheduled for a VA 
examination, with an appropriate specialist, to 
determine the etiology, nature, and extent of the 
claimed hypertension.  The examiner should be provided 
an opportunity to review the claims folder.  The 
examiner should indicate in the report that the claims 
file was reviewed, including the veteran's service 
department and service medical records, and the December 
1963 medical board examination.  All necessary tests and 
studies should be conducted in order to render a 
diagnosis of the claimed hypertension.  Based on a 
review of the claims file and the clinical findings of 
the examination, the examiner is requested to provide an 
opinion as to the etiology of the claimed hypertension.  
Specifically, the examiner should provide an opinion as 
to whether it is at least as likely as not that the 
claimed hypertension had its onset during the veteran's 
active service (May 1957 to May 1961) or within a one 
year period of his discharge from service (in May 1961).  
Additionally, the examiner should provide an opinion as 
to whether it is at least as likely as not that the 
claimed hypertension is related to any in-service 
incident, symptom or treatment, or is otherwise related 
to his service.  Furthermore, the examiner should 
provide an opinion as to whether it is at least as 
likely as not that the claimed hypertension is related 
to any of the veteran's service connected disabilities.  
It is requested that the VA examiner reconcile any 
contradictory evidence regarding the etiology of the 
claimed hypertension.  The examiner must include the 
complete rationale for all opinions and conclusions 
expressed in a written report.  

3.  After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





